Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted February 13, 2021 is acknowledged.
 Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (CN 105879036 A, IDS) as evidenced by Mi (CN 105232528 A, IDS).
Zuo et al. teach a nano-dosage form of borneol (冰片), comprising borneol and a carrier or excipient, in the form of oral, injection or nose drop, and method of using the same for treatment of brain diseases, particularly, brain ischemia, brain tumor, Alzheimer’s disease and stroke, see, particularly, lines 10 to 25 (page1), 57-81(page 2), 164-173 (page 5),  250-268 (page 7) of the translation attached herewith. Mi reveal that borneol  (冰片) as used in medicine, comprises greater than 96.0% of (+)-2-borneol isomer, the isomer recited herein. See, paragraphs [0022] to [0028] of the original document, or lines 178-218 of the translation. As to the limitation of “method of promoting up regulation of sphingosine kinase-1 and/or brain-derived neurotrophic factor expression” recited in claim 13, and particular efficacy thereof recited in In re Schreiber, 128 F.3 d 1473, 1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). In instant case, the claimed method comprises the same step: administering (+)-2-borneol to a subject, such as those patients of Alzheimer’s or stroke, for the same use: treating Alzheimer’s disease, or stroke or cerebral ischemia reperfusion. Thus, the recitation is no more than an inherent function of the known process disclosed in the prior art.
Response to the Arguments
Applicants’ remarks submitted February 13, 2021 have been fully considered, but found unpersuasive.
Applicants contend that the cited references, Zou in particular, fails to teach or suggest “using borneol to promote up-regulation of sophingosine kinase-1 and/or brain-derived neurotrophic factor expression, or using borneol to treat brain disease by promoting up-regulation of sphingosine kinase-1 and/or brain-derived neurotrophic expression”, and, therefore,. The claims are novel and non-obvious over the cited references. The arguments are not probative.
Note, the claims are drawn and/or read on to treatment of cranial nerve injury disease, such as Alzheimer’s disease comprising the step of administering borneol to the patients. The cited prior art teach a method of administering the same drug (borneol) to the same patient population (patients of Alzheimer’s disease). Thus, the claimed method are anticipated by the cited prior art. As discussed above,  "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.". Thus, the recognition that the treatment of Alzheimer’s disease by administering borneol would result in “promoting up-regulation of sophingosine kinase-1 and/or brain-derived neurotrophic factor expression” would not render the old process patentable. Further, such a function would be an inherent function of the old process. As it has been well-settled that "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." Thus, applicants’ discovery of the particular function of the old process would not make the old process patentable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627